 EXTENDICO-PROFESSIONAL CARE599Extendico-Professional Care, Inc and Service Em-ployees International Union Local No. 50,AFL-CIO-CLC. Case 14-CA-1513428 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 9 July 1982 Administrative Law Judge JamesJ O'Meara Jr issued the attached decision TheRespondent and the General Counsel filed excep-tions and briefs in support of their exceptionsThe National Labor Relations Board Was delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified 2We agree with the judge's findings and conclu-sions that the Respondent's licensed practicalnurses (LPNs) are not supervisors within the mean-ing of the Act In view of our colleague's dissent,we review some of the judge's critical findingsLPNs do not hire, fire, promote, reward, or ef-fectively recommend such action In the course oftheir own patient-care duties LPNs direct aides inthe performance of aides' patient-related duties, but' The Respondent has excepted to some of the judge's credibility findings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn agreeing with the judge that jurisdiction was properly asserted overthe Respondent, Member Zimmerman notes that the Board has overruledthe adjunct theory relied on by the Respondent here WordsworthAcademy, 262 NLRB 438 (1982) Member Dennis agrees that jurisdictionwas properly asserted in this case In so doing, she finds it unnecessary topass on National Transportation Service, 240 NLRB 565 (1979), or Wordsworth Academy supra, since junscliction would be asserted here underany view of the lawThe General Counsel excepted to the judge s failure to find that theRespondent violated Sec 8(a)(1) of the Act by informing employees RoseLankford and Marilynn Walker that they were discharged for having engaged in union activity In the complaint, the General Counsel specifically alleged that the Respondent violated the Act when Director of Nursmg Brennen told an employee by telephone that the employee was dmcharged because she engaged in union activity It was also alleged thatthe Respondent s administrator Gerstenecker told an employee she wasfired because of the employee's union activity The judge in fact foundthat Director of Nursing Brennen told Walker that Walker was discharged because of her union involvement He also found that administrator Gerstenecker Informed Lankford that Lankford was terminated forcoercing people into the Union Based on the foregoing, we find merit inthe General Counsel s exceptions, and thus find the additional violationsas alleged and proven See R & H Masonry Supply, 238 NLRB 1044, 1048(1978)2 The judge inadvertently referred to Region 4" Instead of "Region14' in pars 2(d) and (e) of his recommended Order He also inadvertently entitled his "Appendix" as Notice to Members" instead of Notice toEmployees" We hereby correct these inadvertent errorssuch direction or assignment of duties is of a rou-tine professional nature and emanates from LPNs'high level of training and experience in caring forpatients "[D]iscretion exercised in accordancewith a professional judgment as to the best interestsof the patient rather than a managerial judgment asto the employer's best interests is not super-vision under the statute" NLRB v Res-Care, Inc ,705 F 2d 1461, 1468 (7th Or 1983), enfg 261NLRB 160 (1982)Our dissenting colleague asserts that LPNs exer-cise disciplinary authority and points to testimonythat an LPN could have reported an employee forsleeping on the job and an LPN threatened towrite up an employee who did not come to workas evidence of such disciplinary authority Ofcourse, if an individual possessed responsibility fortaking such action, it would be evidence of super-visory authority But, we are persuaded that thetestimony on which our dissenting colleague reliesis anecdotal, and that these isolated instances ofaction or inaction do not evidence that LPNs haveresponsibility (much less have ever exercised au-thority) to discipline or effectively to recommenddisciplineIt is asserted that LPNs can require employees towork overtime, and that this power imbues theLPNs with supervisory authority Yet the selectionof employees for overtime usually depends on theneed for a minimum number of aides on a shift toperform the required tasks to ensure proper patientcare As to the LPNs' authority to discipline em-ployees or to threaten discipline, the record is sin-gularly lacking in evidence reflecting statutory su-pervisory powers An example of a threat of disci-pline involved an LPN telling a maintenance em-ployee he would be reported to the facility's ad-ministrator if the maintenance employee did not fixan unsafe working condition No report was evermade In another case, an aide could have been re-ported for sleeping during duty hours Again, theLPN did not report the employeeAs can be readily observed from the foregoing,and the facts as discussed by the judge and con-tained in the record, the Respondent's LPNs arenot supervisors Isolated incidents, routine applica-tion of rules to ensure proper patient care, and lackof any authority to affect an aide's employmentstatus by way of hiring, discharge, evaluation, ordiscipline, convince us that the LPNs under consid-eration are employees entitled to the protection ofthe Act Accordingly, we affirm the judge's find-ings on the supervisory issue and the related find-ings of unlawful discrimination against LPNs Lank-ford and Walker272 NLRB No 95 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWAdd the following as Conclusion of Law 4, andrenumber the remaining paragraph accordingly"4 The Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) byinforming employees Rose Lankford and MarilynnWalker that they were discharged for engaging inunion activity and protected concerted activity"ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Extendico-Professional Care, Inc , Troy,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1 Insert the following as paragraph 1(b) and re-letter the subsequent paragraphs accordingly"(b) Informing employees that they were dis-charged because of their union activities"2 Substitute the attached notice for that of theadministrative law judgeMEMBER HUNTER, dissentingThis case involves the delicate question ofwhether the Respondent's nurses are supervisorswithin the meaning of Section 2(11) of the ActBased on the record evidence indicating that the li-censed practical nurses (LPNs) at the Respondent'sresidential care facility for the mentally retardedexercise authority which is truly supervisory innature, I find that the LPNs are statutory supervi-sors Accordingly, I would dismiss the 8(a)(3) alle-gation of unlawful discharge of the LPNs 1Foremost in consideration of the supervisorystatus of the Respondent's LPNs is their authorityover aides who work on the shifts with the LPNsLPNs are in charge of seeing that aides performtheir duties They can assign the aides work andcan check on the aides' performance of that workThe significance of these factors is magnified sincethe LPNs are the sole management personnel onduty during late shifts At these times, it is theLPNs who are truly in charge of the aides Indeed,if employees have problems the LPNs are the onlysupervisors they can consult In addition, LPNsmay exercise disciplinary authority over aides Therecord contains evidence of an LPN who couldhave reported an employee for sleeping on the job,but who decided not to report the rule infractionand, instead, tried to correct the immediate prob-' Although I do not subscribe to the jurisdictional theory as explicatedin National Transportation Service 240 NLRB 565 (1979) see my dissentin Wordsworth Academy 262 NLRB 438 (1982), I would assert junsdiclion in this proceedinglem An LPN also threatened to write up an em-ployee who did not come in to work These werenot idle threats but were, instead, the exercise ofdisciplinary authority to achieve desired manage-ment objectives Overtime may be required of anemployee by an LPN, since LPNs have the author-ity to hold aides over on to another shift if the fa-cility is short of staff LPNs may also permit em-ployees to leave the facility early if circumstancespermitOn these facts, it is undeniably clear that the Re-spondent's LPNs are supervisors under the ActThe authority exercised by the LPNs here is notsimply an outgrowth of their training or primarilyincidental to patient care, but requires the use of in-dependent judgment in the Respondent's interest 2Thus, the Respondent's discharge of its supervisoryLPNs Lankford and Walker did not violate theAct 3 I would therefore dismiss the complaint in itsentirety 42 See, e g, Wedgewood Health Care, 267 NLRB 525 (1983), NorthwoodsManor Inc , 260 NLRB 854 (1982), Wright Memorial Hospital, 255 NLRB1319 (1981)3 See generally Parker Robb Chevrolet 262 NLRB 402 (1982)4 Since the Respondent could lawfully discharge its supervisors for engaging in union activity, It did not violate the Act by telling the discharged LPNs that the reason for their termination was their union achy/it yAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discharge employees because theyhave engaged in protected concerted activities forthe purpose of mutual aid and protectionWE WILL NOT inform employees that they weredischarged because of their union activitiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer- EXTENDICO-PROFESSIONAL CARE601cise of the rights guaranteed you by Section 7 ofthe National Labor Relations ActWE WILL offer Rose Lankford and MarilynnWalker immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole for any losses sustained as aresult of our discriminatory and unlawful action,with interestWE WILL expunge from our files any referenceto the discharges of Rose Lankford and MarilynnWalker and notify them in writing that this hasbeen done and that evidence of their unlawful dis-charges will not be used as a basis for future per-sonnel action against themEXTENDICO-PROFESSIONALCARE,INCDECISIONSTATEMENT OF THE CASEJAMES J O'MEARA JR , Administrative Law JudgeThe charges underlying this case were filed on July 1,1981, by Service Employees International Union, Local50, AFL-CIO The complaint was issued on August 7,1981 The Respondent filed its answer to the complainton August 20, 1981 The complaint and answer wereamended at the commencement of the hearingThe hearing was held in St Louis, Missouri, on No-vember 16, 17, and 18, 1981 At the close of the hearingthe parties waived oral argument and subsequently filedbriefs which have been received and consideredThe amended complaint alleges that Respondent meetsthe several criteria necessary to bring it within the statu-tory provisions and Board parameters under which theBoard will exercise its jurisdiction, and that the Re-spondent violated Section 8(a)(1) and (3) of the Act bydischarging two employees because of the exercise oftheir several rights guaranteed by Section 7 of the Actand that Respondent also interfered with the rights of itsemployees under Section 7 of the ActThe Respondent denies that it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that Respondent is not, and should notbe, subject to the jurisdiction of the Board It furtherdenies that it has violated the ActIn consideration of the entire record in this case, thedemeanor of the several witnesses, and the briefs and ar-guments of counsel, the following findings are madeI JURISDICTIONA Jurisdictional FactsThe Respondent, a Delaware corporation, maintains itsoffices and business facilities in Troy, Illinois, where itoperates an intermediate care facility for the develop-mentally handicapped During the 12-month periodending July 31, 1981, the Respondent, in the course andconduct of its business operations, derived gross reve-nues in excess of $100,000, and purchased, and caused tobe transported and delivered to its facilities in Illinois,materials and services valued in excess of $50,000, whichmaterials and services were transported and delivered toits facilities directly from points outside the State of Illi-nois 1The residents at Respondent's facility are persons 18years of age or over who have, to varying degrees, de-velopmental handicaps Generally, the Respondent pro-vides these residents with housing and subsistence aswell as physician-prescribed medication, assistance withpersonal care, speech and motor development, and thoseservices designed to create an environment proximating,to the extent practicable, a "normalization" The comple-ment of residents at Respondent's facility varies innumber to a maximum of 149 At the time in questionRespondent's residents numbered 138 Respondent'ssource of candidates for residence is primarily severalagencies of the State of Illinois, however, it also acceptsresidents from private sources Of the 138 residents, allbut one was a resident whose cost of residency at Re-spondent's facility was borne by the State of IllinoisWhen a candidate for residency is proposed by a stateagency, the Respondent may accept or reject the pro-posed candidate The decision to accept or reject is madeas a result of Respondent's staff evaluation 2The State of Illinois prescribes certain criteria whichRespondent and other similanly situated institutions mustmeet in order to qualify for state reimbursed placementof residents 3B DiscussionThe Respondent contends that it is not an "employer"as that term is defined in Section 2(2) of the Act and isnot the "type" of health care institution over which theBoard has "intended" to assert jurisdiction Section 2(2)of the Act defines the term "employer" when used in theAct to include[A]ny person acting as an agent of the employer, di-rectly or indirectly, but shall not include the UnitedStates or any wholly owned Government corpora-tion, or any federal reserve bank, or any State orpolitical subdivision thereofSection 2(14) of the Act defines the term "health care in-stitution" when used in the Act to include' The foregoing findings of fact are based on the allegations of theamended complaint and the admissions in regard thereto by the Respondent The complaint however, Inadvertently alleges the transportation anddelivery of materials and services in excess of $50,000 from outside theState of ' Missouri' This inadvertence will be corrected sua sponte bysubstituting "Illinois" for Missouri2 The record does not identify the personnel of Respondent comprisingsuch staff nor the details of the evaluation or decisionmaking processwith regard to acceptance or rejection of a candidate for residency3 These criteria are not reflected by this record The record furtherdoes not reflect any control nor participation by any state agency over orin the management fiscal policy, staffing, or paraprofessional servicesrendered by the Respondent to its residents 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD[A]ny hospital, convalescent hospital, health mainte-nance organization, health clinic, nursing home, ex-tended care facility, or other institution devoted tothe care of sick, infirmed or aged personsIt is clear that the Respondent is not a political subdi-vision of the State of Illinois nor does the Respondentargue that it is Respondent, however, contends that it isan "adjunct arm" of and has an "intimate connection"with the State The evidence in this record discloses thatthe State has referred all but 1 of the 138 residents to Re-spondent's facility and bears the cost of maintaining these137 residents The record is deficient in detailing anystate licensing requirements for facilities such as the Re-spondent's but it can be safely assumed that there aresuch requirements which facilities such as Respondentmust meet in order to make them eligible for placementof residents by state agenciesThe Supreme Court has held that the employersare exempt political subdivisions under Section 2(2)of the Act if they are either (1) created directly bythe State, so as to constitute departments or admin-istrative arms of the government, or (2) adminis-tered by individuals who are responsible to publicofficials or to the general electorate [Association forthe Developmentally Disabled, 231 NLRB 784(1977) ]The Respondent here does not meet either test TheRespondent is a privately owned Delaware corporationIt is not created directly by the State of Illinois so as toconstitute a department or administrative arm of thatstate government Respondent's administration is not sub-ject to supervision by the State or any agency thereofnor is it answerable to public officials or the electorateThe Respondent determines and sets its policies, super-vises its operations, hires and fires its employees, setswages and salaries, determines working hours, and otherconditions of employment The issue raised by Respond-ent's contention that an "intimate connection" with theState deprives the Board of jurisdiction was set to rest inthe case of National Transportation, 240 NLRB 565(1979) In that case the Board statedA leading case enunciating the "intimate connec-tion" test is Rural Fire Protection Company3 inwhich the majority described the test as having twoaspects (1) whether the nonexempt employer re-tains sufficient control over its employees' termsand conditions of employment so as to be capableof effective bargaining with the employees' repre-sentative, and (2) where the employer retains suchcontrol, "the focus of necessity is on the nature ofthe relationship between the purposes of the exemptinstitution and the services provided by the nonex-empt employer We conclude that the firstaspect of this test-1 e , whether the employerwould be able to bargain effectively about the termsand conditions of employment of its employees•isby itself the appropriate standard for determiningwhether to assert jurisdiction in situations such asthat presented in the instant case Once it is deter-mined that the employer can engage in meaningfulcollective bargaining with representatives of its em-ployees, jurisdiction will be established Section14(c)(1) of the Act is the basis of the Board's discre-tion to "decline to assert jurisdiction over any labordispute involving any class or category of employ-ers, where, in the opinion of the Board, the effect ofsuch labor dispute on commerce is not sufficientlysubstantial to warrant the exercise of its jurisdic-tion" However, nothing in the legislative history ofthis provision indicates any congressional intent thatthe Board decline to assert jurisdiction over anyemployer solely because of the relationship betweenservices it provides to an exempt entity and the pur-pose of such entityWe see no need to examine the relationshipbetween an employer and an exempt entity forwhich it performs services for some abstract "inti-mate connection" which has no bearing on the em-ployer's ability to bargain effectively with a labororganization as representative of its employees andwhich requires a meticulous and, in our view, su-perfluous analysis of the facts in order to ascertainwhether in the Board's opinion the employer's serv-ices are essential to the purposes of the exemptentity, universally recognized as a governmentalfunction, statutorily mandated or noncommercial innatureAccordingly, we conclude that the "right of con-trol" test provides a more objective, precise, anddefinitive standard for determining discretionary ju-risdictional issues than the "intimate connection"test By utilizing the former we shall avoid some ofthe ambiguities presented by the latter and betterexercise the discretionary jurisdiction allowed usunder Section 14 of the Act3 216 NLRB 584 (1975)In a more recent holding involving an entity similar tothe Respondent, the Board held in Krebs School Founda-tion, 243 NLRB 514 (1979) thatAlthough the evidence shows that the Employermust meet certain requirements in order to qualifyfor the placement of students under state or localpublic funding, in our opinion it does not show thatthe school is an adjunct of the exempt public schoolsystem First, it does not have to accept students re-ferred under chapter 766 and does, in fact, acceptother students whose tuition is privately fundedFurther, the evidence shows that except for settingminimum requirements, the government does notdictate what physical facilities the Employer main-tains, its hours of operation, its personnel policies,salaries, or any of its day-to-day operations Thefact that the school performs an educational func-tion for the Commonwealth of Massachusettswhich, by law, is required to guarantee an educa-tion to each child does not make the school an ad-junct of the public school system EXTENDICO-PROFESSIONAL CARE603Nor is the Employer's contention that it is "inti-mately connected" to the state and local govern-ments a ground for declining jurisdiction As theBoard stated in National Transportation Services,Inc , it will no longer consider the so-called intimateconnection test in ascertaining whether to assert ju-risdiction over an employer Rather, if an employermeets the definition of an "employer" under theAct and has sufficient control over the employmentconditions of its employees to enable it to bargainwith a labor organization as their representative, wewill assert jurisdiction The evidence here showsthat the Employer hires and fires its own employeesand sets their hours of work, salaries, supervision,and other working conditions without outside inter-ference Accordingly, we conclude that the Em-ployer retains sufficient control over its employeesto enable it to engage in collective bargaining witha representative of its employeesIt is clear from the foregoing that the Respondent hereis not immune from the jurisdiction of the Board and, onthe contrary, is an entity, the nature of which reflectsthat type of entity which the Board has, in the past, exer-cised, and continues to exercise, jurisdiction both as amatter of law and Board rule of decision pursuant toSection 14(c) of the ActC ConclusionThe Respondent is, and at all times material hereinwas, an employer enaged in commerce within the mean-ing of Section 2(2), (6), (7), and (14) of the Act and thatit will effectuate the policies of the Act to assert jurisdic-tion in this caseII THE LABOR ORGANIZATIONService Employees International Union, Local 50,AFL-CIO, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe ActIII THE ALLEGED UNFAIR LABOR PRACTICESA General Factual FindingsAs set forth above, the Respondent operates an inter-mediate care facility for the developmentally handi-capped over 18 years of age The facility, at the time inquestion, housed 138 residents in a mens' wing, womens'wing, and what is called the new wing The residentssuffer from a variety of mental and physical handicapsand nearly all receive regular medical attention Someresidents require assistance in personal care and hygienewhile others have the ability to function more independ-ently Some residents suffer seizures which require nurs-ing attention The residents receive other kinds of medi-cal treatment from the nursing staff such as enemas, footsoaks, etc The Respondent also provides therapeutic andrehabilitation services for its residents of whom some,termed "workers," work outside the home in variousoutreach programsJanice Gerstenecker is the administrator of the facilityand is responsible for the day-to-day operation of the fa-cility She and Respondent's owner set employee wagesand benefits and hire, discharge, and discipline employ-eesRespondent also employs a director of nursing to su-pervise the nursing staff At the time material, MargaretBrennen occupied that position She supervised a nursingstaff of 6 LPNs and 16 to 18 nurses aides The LPNs arelicensed by the State of Illinois after completing a 1-yearcourse of study and passing a required examination Thenurses aides complete a shorter training course and arealso certified by the State The LPNs and nurses aidesare paid hourly and punch timeclocksThe home provides nursing services and care to pa-tients 24 hours a day There are three 8-1/2 hour over-lapping shifts which are staffed by at least one LPN andtwo to four aides The shifts run from 7 a m to 3 30pm, 3 pm to 11 30 pm, and 11 pm to 730 am Theadministrator and the director of nursing are at Respond-ent's facility Monday through Friday from 9 a m to 5 30p m and from 7 a m to 3 30 p m, respectively Bothshare being "on call" during the remaining hours and areavailable to th; staff 24 hours a dayLPNs, in the course of their daily functions, providedirect patient care, see to the preparation and administra-tion of medications, and are responsible for the mainte-nance of patients charts Nurses aides perform tasks re-quiring little or no professional knowledge such as,cleaning showers, mopping floors, assisting residentswith personal care and hygiene, making bed checks, andgenerally assisting LPNs when requested The LPNs seethat the nurses aides complete their regularly scheduledduties, do not overstay breaks or lunch periods, do notsleep on the job, and correct an aide improperly per-forming her duties 4 The LPNs were also required to seeto it that the employees conform to the expressed andwritten policies of the Respondent's facility Such poli-cies included appropriate dress, no gambling or drinkingon the job, and courtesy in the treatment of, and contactwith, residentsLPNs do not engage in the written job evaluation ofaides In the event a supervisor would request an opinionon a nurses aide it would be given by the LPN The em-ployee evaluations, however, were made by the directorof nursing who is responsible for interviewing, hiring,promoting, transferring, or discharging a nurses aide andthat she performed these duties without any assistancefrom LPNs When no director of nursing was employed,the administrator did the hiring for the facility No LPNever hired, interviewed, discharged, promoted, or trans-ferred any employee nor have they recommend any suchactionLPNs do verify nurses aides' timecards Overtime isapproved only by the director of nursing and, in the4 The LPNs who testified stated that their duties were as above setforth, however, the need for such action has not arisen frequently and noLPN was ever required to report an offending nurses aide to the directorof nursing nor have the LPNs ever taken any written disciplinary actionagainst an aide Such action has been taken by supervisors on occasionThe former director of nursing, Joyce Mueth, testified that It was shewho was responsible for disciplining the nursing staff and that she did notexpect LPNs to do more than tell the nurses aides to do their job or toreport problems to her 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDevent such requests for overtime, arose on shifts otherthan that in which the director of nursing was at the fa-cility, the request was telephonically approved by the di-rectorRespondent periodically held staff meetings onMonday mornings at which various departmental super-visors attended, the director of nursing, the administra-tor, and the day shift LPN The purpose of these meet-ings was to discuss patient problems which had occurredover the weekend and to evaluate applications from pro-spective residents These staff meetings were not attend-ed by evening and night shift LPNsB The Rise of Union ActivityLPN Marilynn Walker was employed by Respondentas an LPN from September 21, 1975, to June 25, 1981During the latter part of her tenure with Respondent,Marilynn Walker worked the night shift with aidesPainter, Ganes, Moore, and Hoffman During the monthof June, the night aides received a new assignment fromAdministrator Gerstenecker whereby they were requiredto mop the dining room floor This apparently causedunrest among the employees and the subject of organiz-ing was raised LPN Rose Lankford testified that herhusband, a steward in his own union, arranged for a rep-resentative from Local 50, Services Employees' Interna-tional Union, to contact her This contact was made onJune 23, 1981, after which Lankford spoke with Man-lynn Walker about the Union and she and Walker begantalking to fellow employees about the benefits of union-ization A petition for representation was filed withRegion 14 of the Board on July 27, 1981LPN Marilynn Walker worked the night shift on June24 and 25 (11 p m to 7 30 a m) Between 5 and 7 am,on the morning of June 25, she dispensed prescribedmedication to those residents who she knew were out-side workers since the worker residents must leave thefacility before 9 a m, which was the prescribed time formorning medication Such outside workers were givenmedication early even if they were not to leave for workon the given day This established procedure includedthe posting of the medication distribution in the patients'medication records It was also the practice of the night-shift LPN and the day-shift LPN to exchange informa-tion at the change of shifts Marilynn Walker, conform-ing with the practice, distributed the 9 a m medicationto worker patients between 6 and 7 30 a m, includingone Gerald Travelstead Travelstead had returned to thefacility from the hospital on the day before and had notbeen released to return to work Marilynn Walker didnot record this distribution of Travelstead's medicationin his medication record 5 For some reason, not clear inthe record, Marilynn Walker did not confer with BerniceWalker, the LPN charge nurse on the day shift (7 a mto 3 30 p m), about the advance distribution of medica-tion5 The record is not clear whether Manlynn Walker recorded the actimproperly or failed to record it at all The failure to record such information in a timely manner was not unprecedented at Respondent's facilityBernice Walker dispensed the 9 a m medication tothose patients who were nonworkers about 9 a m Tra-velstead, a worker but not working on the day in ques-tion, was given a second 9 a m medication BerniceWalker had dispensed the medication to Travelsteadwithout checking his medication record nor conferringwith Marilynn Walker about advance medication Laterin the morning Travelstead told Bernice Walker that hehad taken a second dosage of his morning medicationBernice Walker checked the medication record andcalled Marilynn Walker at her home and confirmed thatTravelstead had received a double dosage of his 9 a mmedication 6 Later that afternoon Marilynn Walker wasdischarged by Administrator Gerstenecker allegedly forthe error in medical distribution of that morning Man-lynn Walker contacted Director of Nursing Brennen toask the reason for her discharge Brennen advised herthat it was because of her union involvementOn June 27, Gerstenecker called employees Lankford,Painter, and Ganes to her office Gerstenecker raised thesubject of the Union and talked about a nursing homewhich had been through a union organizing campaignwhere the employees had been on strike for 4 monthsThe employees were eventually replaced She stated thatRespondent would not tolerate a union and that Re-spondent's employees would have to do the same asthose employees at other nursing homes Gersteneckeralso told Lankford that she was a supervisor and couldnot vote in a union electionOn June 30, Gerstenecker called Lankford and in-formed her that she was being discharged because shewas not "cooperating with management in a supervisoryway" When Lankford asked what she meant by that,Gerstenecker told her that Lankford was "coercingpeople into the union "7C Discussion and ConclusionIn addition to contesting the jurisdiction of the Boardover the Respondent in this case, the Respondent hascontended that both LPNs Marilynn Walker and RoseLankford were "charge nurses" and supervisory person-nel and the Respondent's actions in regard to these em-ployees are not covered by the provisions of the ActSection 2(11) of the Act defines supervisorsThe term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of suchauthority is not of a merely routine or clericalnature, but requires the use of independent judg-ment6 Travelstead's doctor was advised and precautionary measures weretaken Travelstead did not suffer any damage as a result of the doubledosage7 Respondent's counsel has conceded that if Lankford is not found tobe a supervisor her discharge was a violation of the Act EXTENDICO-PROFESSIONAL CARE605In Madeira Nursing Center, 203 NLRB 323, 324 (1973),the Board deemed similarly employed nurses not to bewithin the statutory definition of supervisor and, there-fore, entitled to the protection of the provisions of theAct The Board saidThe operations are divided into nursing or patientcare, housekeeping, and dietary Nursing is provid-ed at all times on a three-shift basis There are 9nurses, about 25 nurses aides, and 2 orderlies Thenursing home has east, west, and south wings Oneach shift, each wing has a charge nurse (RN orLPN) who is assisted by a varying number of aides,depending on the wing, the shift, or the need TheLPN's are paid an hourly rate which is about 80percent higher than aides' One orderly is on dutythe first and second shift The aides and orderliesare assigned duties by the nurses There is also ahousekeeping staff of four (at least one on eachshift) and a kitchen staff (a first and a second cookand approximately two full-time and part-time help-ers), who receive instructions as to menus from apart-time outside consultant dietician and are super-vised directly by the director of nursing and her as-sistantThe duties of the RNs and LPNs relate solely topatient care and include the administering of medi-cations, ordering of prescription refills, charting ofpatients' conditions, applying established proceduresin emergencies, summoning physicians when, intheir judgment, their services are required, andmaintaining strict control over the narcotics supplyFollowing schedules made up by the director ofnursing, the nurses assign their aides a certainnumber of patients to attend The aides and order-lies are involved primarily in the environmentalcare of patients, i e, making their beds, tidying theirrooms, bathing them, and assisting them in dressing,feeding, and moving about They may also be givendirect nursing duties, such as taking temperaturesWhen dictated by the condition of a patient, nursesalso direct aides and orderlies to assist in medicaltreatmentsTestimony taken at the reopened hearing indi-cates that the RNs and LPNs do not have any au-thority to affect, either directly or by making effec-tive recommendations, the employment status ofaides and orderlies working under their directionWith respect to discipline, their role is confined toreporting situations to the director of nursing, whotakes action only after conducting an independentinvestigation Work assignments and directionsgiven by the nurses to aides and orderlies do not, inour opinion, require independent judgment but areeither in accord with the scheduling done by the di-rector of nursing or dictated by the needs of the pa-tients The RNs and LPNs are not, therefore, super-visors as defined in the ActThe record in this case establishes that no LPN hadthe authority to hire or to discharge any of Respondent'spersonnel nor did they have the authority to set thewages of such personnel or in any way to determine, oraffect, the employment status of such employees norcould such nurses effectively recommend any of theabove action The Respondent's administrator expresslyreserved such authority to herselfThe work schedules for the nurses aides, as well asother employees, were prepared by the administrator orthe director of nursing The extent of the LPN chargenurses' authority was to determine that the aides per-formed the functions necessary to maintain a proper en-vironment and assist patients in their personal needs InMadeira, the Board found that such question of aides inthe performance of their work assignments does not re-quire independent judgment but are "either in accordwith the scheduling done by the director of nursing ordictated by the needs of the patients" In this case, theLPNs did not prepare work assignments for the aidesSee also Trustees of Noble Hospital, 218 NLRB 1441,1442 (1975), Brattleboro Memorial Hospital, 226 NLRB1036 (1976), Valley Hospital, 220 NLRB 1339 (1975)While in this case it is clear that the LPNs have the au-thority to direct aides as to patient care, such authorityarises from the LPNs' professional, rather than independ-ent, judgment Such directions can include cleaning upafter an incontinent patient, assisting the LPN with a pa-tient experiencing a seizure, retrieving a resident who hasremoved himself or herself from the premises, or mop-ping floors pursuant to the directions from the adminis-tration Activities such as these related solely to the pa-tients' well-being or are prescheduled into the aides' rou-tineThe aides at Respondent's facility made up their ownschedules subject to approval by the director of nursingThe LPNs did not participate in this process The aides,on being employed, trained each other and rotated jobsaccording to their own practice Clearly the authoritypossessed and practiced by the LPN charge nurse in thiscase in no way affects the employment status of the aidesand such authority does not constitute indicia of supervi-sorshipThe LPNs at Respondent's facility had never engagedin any oral or written disciplinary procedures It is clear,from the testimony, that in the event a need for disci-pline arose the charge nurse was limited to advising thedirector of nursing or the administrator No such discipli-nary episode has ever arisen A former director of nurs-ing, Joyce Mueth, testified that it was not expected thatthe LPNs would discipline aides as that was the direc-tor's responsibility In Madeira, supra, the Board heldthat such type of disciplinary authority did not render acharge nurse a supervisor See also Pine Manor NursingHome, 238 NLRB 1654 (1978)The LPNs here had never made written records ofdisciplinary warnings, however, supervisors at Respond-ent's facility had used warning forms which became partof the employees' record The lack of evidence of writ-ten disciplinary procedures by the LPNs, particularly inlight of the evidence that admitted supervisors completedwritten disciplinary forms, supports the conclusion thatthe LPNs here are not supervisory personnel 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe LPNs had the authority to initial timecards foraides reflecting their absences from work if ill, and undercertain circumstances, the LPNs could require employ-ees to work overtime The expressed policy of Respond-ent with regard to overtime, however, is that such mustbe approved by the administrator or the director of nurs-ing The charge nurses were not authorized to adjust em-ployee grievances nor is there any evidence in thisrecord that such was undertaken by any LPNSupervisory meetings held by the Respondent were at-tended by the administrator, the director of nursing, andother acknowledged supervisors as well as the LPN onthe day shift These meetings were not attended by othershift charge nurses The purpose of such meetings wasacknowledged to be the discussion of patient care andprogress or other circumstances which may have arisenover the weekend while management personnel wereabsent Such meetings, although characterized as supervi-sory meetings, were not, in themselves, indicia of the su-pervisory status of those who attendedThe fact that the LPN was the highest professionallytrained person at the facility at night suggests some su-pervisory capacity However, it is important to note thatthe administrator and the director of nursing were on 24-hour call See Geriatrics, Inc , 239 NLRB 287 (1978)There was no authority, which the record disclosed,extended to the charge nurse LPN which can be deemedto establish a supervisory status for the LPN chargenurse Whatever authority was possessed by the LPNs isconcluded to be merely routine or clerical in nature orsuch which naturally arises from the LPNs' higher levelof training and experience In no way does any of suchcharacteristics of employment require the use of theLPNs charge nurses' independent judgment such aswould support a conclusion that they have authority, inthe interest of the employer, to do those things whichthe Act lists in the definition of a supervisor The LPNcharge nurse and specifically Marilynn Walker and RoseLankford are, therefore, not supervisors as defined bythe ActD The DischargesRose Lankford was discharged on June 30, by Admin-istrator Gerstenecker who informed her that she "wasn'tcooperating with management in a supervisory way" andthat she was "coercing people into the Union" The ad-ministrator had acted under the alleged assumption thatLankford, an LPN charge nurse, was a supervisor Asheretofore determined, Lankford was not a supervisorand is an employee subject to the protection of the pro-visions of the Act Her discharge, therefore, was a viola-tion of Section 8(a)(1) and (3) of the Act 8Marilynn Walker was discharged by the administratoron the afternoon of June 25, allegedly because of herfailure to record the distribution of medication to a resi-dent Marilynn Walker as night shift "LPN in charge"distributed prescribed medication to one Gerald Travel-stead who was a "worker" resident It was Respondent'spractice to advance the time at which prescribed medica-8 Respondent's counsel acknowledged that Lankford's discharge violated the Act if she was not found to be a supervisorbons were distributed to "worker" residents, since suchresident was required to leave the facility to reach hisplace of employment prior to 9 a m Such practice pre-vailed even when a "worker" such as Travelstead, in thiscase, was not leaving for work on a given day 9 The Re-spondent's procedure provided that the resident's medi-cation record was caused to reflect the administration ofprescribed medication Such entries were to be made bythe LPN distributing the medication Athough MarilynnWalker gave Travelstead his 9 a m dosage, prior to theend of her shift at 7 30 a m , she either did not recordsuch in the patient's medication record, or erroneouslyrecorded it Marilynn Walker and LPN Bernice Walkerwho succeeded her as "LPN in charge" on the 7 a mshift did not, as was customary, confer orally at thechange of the shift regarding matters including the ad-vanced dosage of medication to Travelstead As a result,Travelstead who, although a "worker," did not leave thepremises to work that day, appeared at the nurses stationand was given a second dosage of his medication by Ber-nice Walker Prior to distributing the second dosage ofmedication to Travelstead, Bernice Walker did not checkthe patient's medication record and, since she had notdiscussed this matter with Marilynn Walker at the end ofthe night shift, she was unaware that the dosage dis-pensed by her to Travelstead was his second for thattime period The error came to light when Travelstead,after apparently taking his second 9 a m dosage, toldBernice Walker that he had been given medication byMarilynn WalkerIt is conceded that the error was a serious misfeasancecaused by, first, the distribution of medication by LPNMarilynn Walker without so advising her successorcharge nurse Second, this was compounded by the fail-ure of Bernice Walker to note that Travelstead, a"worker," appeared at the nurses' station for the 9 a mmedication Bernice Walker did not consult the medicalrecord for guidance (although such consultation wouldnot have prevented the error) nor did she contact Man-lynn Walker for oral information until Travelstead dis-closed the error Bernice Walker should have recognizedTravelstead as a "worker" and, in view of the practice toadvance the 9 a m medication for such residents whetheror not they were to go to work that day, should havebeen alerted 10The discharge of Marilynn Walker for her part in themisdosage was within the prerogative of the RespondentIt was a serious misfeasance and could have caused seri-ous damage or injury to Travelstead However, Man-lynn Walker, although she initiated the events compris-ing the error, was not the only employee involved in the9 Travelstead had returned from a period in the hospital and had notyet been released by his doctor to work10 It is deemed Imprudent for the Respondent to engage in such aloose practice as demonstrated by the evidence in the distribution ofmedication Advancing medication to some designated patients by a priorshift nurse and relying on a written record or oral advice of the fact creates conditions that make a duplication of medication a highly potentialrisk If this case included the issue of fault for the error of medication Iwould be compelled to find not only Marilynn Walker and BerniceWalker at fault but also the Respondent, itself, for allowing such a looseprocedure to be maintained EXTENDICO-PROFESSIONAL CARE607mistake Bernice Walker gave Travelstead a "worker"medication at the 9 a m prescribed period when he wasknown to be a "worker" and should have received medi-cation from Marilynn Walker prior to the termination ofthe night shift Bernice Walker, thus, was also at faultShe did not consult the medical record She did not dis-cuss the early medication with Marilynn Walker OnlyTravelstead's statement alerted her to the error BerniceWalker was not disciplined even by a reprimand but infact was later promoted to assistant director of nursing Ideem such discipline against Marilynn Walker to be dis-parate and thus credit Marilynn Walker's testimony thatMargaret Brennen, the director of nursing at the time,told her that she was dismissed because of her union ac-tivity Respondent's right to discipline Manlynn Walkeris undenied, however, the severe discipline was notmeted to Marilynn Walker because she was a participantin a series of errors even though initiated by her and of aserious degree, but, I conclude, she was discharged be-cause, as the director of nursing told her, of her engage-ment in union activitiesOne can only speculate as to the reason Respondentdid not produce the former director of nursing, BrennenShe was not shown to be unavailable to refute MarilynnWalker's testimony, however, I find that Marilynn Walk-er's testimony injecting Walker's union activity as areason for her discharge to be credible The Respondenthas not met its onus to show that Marilynn Walker's dis-charge was for good cause and not for engagement inany protected union activity Director of Nursing Bren-nen's statement that her discharge was for her union ac-tivities and the disparity of the treatment of MarilynnWalker compel the conclusion that Marilynn Walker'smeasure of discipline was inflicted because of her en-gagement in protected activities See Wright Line, 251NLRB 1083 (1980) Accordingly, I find that the dis-charge of Marilynn Walker violates Section 8(a)(1) and(3) of the ActE Administrator's Antiunion DiscussionOn the morning of June 27, Administrator Gersten-ecker met with several of the Respondent's employeesand discussed the union organization campaign at the fa-cility Gerstenecker testified that she made no statementwhich could be interpreted as stating that the employeeswould inevitably be required to strike and potentially bereplaced in the event of a union contract Gersteneckeradmits that she discussed the Union and included withinthat discussion that under a union contract there was arisk of strike, fines, assessments, and so forth She furtheracknowledged that she directed the employees' attentionto the history of the particular union with regard to itsrecord for calling, and engaging in, strikesGerstenecker further testified that the discussion shehad with employees regarding unions was from a writtendocument which she followed while speakingRose Lankford characterized the discussion of June 27by Gerstenecker as stating that the Respondent "wouldnot tolerate a union" and that the "employees wouldhave to strike and risk replacement in the event of unionrepresentation"The recollection of Lankford of the statements of Ger-stenecker at the June 27 meeting raises the suspicion ofinaccuracy Gerstenecker's statements to these employeesfollowed a written document prepared by her attorneywhich she had used on at least one previous occasion Itdoes not submit to the characterization recited by Lank-ford and at close scrutiny suggests that the characteriza-tion testified to by Lankford comprises the listeners' in-terpretation of what was stated and appears that suchcharacterization arises from taking certain statements outof context Notwithstanding this, I conclude that al-though Gerstenecker's statements may be deemed"brinkmanship" it is not such that the employees couldreasonably interpret as meaning that negotiations withthe Union would be unsuccessful and result in a strikeand eventual replacement of workersThe Board in Amerace Corp, 217 NLRB 850, 852(1975), statedIn arguing against unionism, an employer is freeto discuss rationally the potency of strikes as aweapon and the effectiveness of the union seekingto represent his employees It is, however, a differ-ent matter when the employer leads the employeesto believe that they must strike in order to get con-cessions A major presupposition of the concept ofcollective bargaining is that minds can be changedby discussion and that skilled, rational, cogent argu-ment can produce change without the necessity forstriking When an employer frames the issue ofwhether or not the employees should vote for aunion purely in terms of what a strike might accom-plish, he demonstrates an attitude of predetermina-tion that bargaining itself will accomplish nothingEmployees should not be led to believe, beforevoting, that the choice is simply between no unionor strikingIt is concluded here that the statements of Gersten-ecker as reflected by the clearest evidence of the context(the written statement used by Gerstenecker), in fairness,reflected those rights which an employer has to promul-gate to its employees a rational pro and con comparisonof rights of an employee as a union member and thosecircumstances existing without a union Not only is thisthe inherent right of the employer but a valuable asset tothe unsophisticated employee who may or may not befully advised in the consequences of his choice In no in-stance could the discussion of Gerstenecker be interpret-ed as a misstatement of law or facts designed to unlaw-fully influence her audience against the Union Accord-ingly, I conclude that Gerstenecker's discussion of June27 did not constitute statements which comprise a viola-tion of the ActCONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), (7), and(14) of the Act, and the Board has jurisdiction over thesubject matter and the parties hereto, and further that itwill effectuate the policies of the Act to assert jurisdic-tion in this case 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 The Union is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act3 Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) by dis-charging employees Rose Lankford and MarilynnWalker because of their having engaged in union andprotected concerted activities guaranteed by the provi-sions of Section 7 of the Act4 The General Counsel has failed to establish by apreponderance of the evidence in this record that theRespondent has violated the Act by statements to theemployees regarding the effect of a successful union or-ganizing campaignThe aforecited practices are unfair labor practices af-fecting commerce within the meaning of the ActTHE REMEDYHaving found that Respondent engaged in unfair laborpractices it shall be ordered that it cease and desist there-from or from engaging in any similar or related conductand that it take certain affirmative action to effectuatethe policies of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Extendico-Professional Care, Inc ,Troy, Illinois, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Discharging employees because of their union ac-tivities(b)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed to them by Section 7 of the Act2 Take the following affirmative action which will ef-fectuate the policies of the Act" If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes(a)Offer Rose Lankford and Marilynn Walker imme-diate and full reinstatement to their former jobs or, ifsaid positions no longer exist, to substantially equivalentpositions of employment without prejudice to the seniori-ty or the rights and privileges enjoyed by each and tomake each of the above whole for any loss of pay orother benefits which they have suffered by reason of thediscrimination practiced against them, to be computed inaccordance with the Woolworth formula,12 with interestthereon calculated in accordance with the adjusted primerate used by the U S Internal Revenue Service to com-pute interest on tax payments Florida Steel Corp, 231NLRB 651 (1977), Isis Plumbing Co, 138 NLRB 716(1962)(b)Preserve and upon request make available to theBoard or to its agents for examination and copying, allpayroll records, social security cards, timecards, person-nel reports, and all other records necessary to analyzethe amount of backpay due under the terms of this order(c)Expunge from its files any reference to the dis-charge of Rose Lankford and Marilynn Walker andnotify them in writing that this has been done and thatevidence of this unlawful discharge will not be used as abasis for future personnel actions against them(d)Post in a conspicuous place on Respondent's prem-ises copies of the attached notice marked "Appendix "13Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees eligible to vote arecustomarily posted Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced, or covered by any other material(e)Notify the Regional Director for Region 4 in writ-ing within 20 days from the date of this Order whatsteps the Respondent has taken to comply" F W Woolworth Co, 90 NLRB 289 (1950)" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading 'Posted by Order of the National Labor Relations Board' shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"